Order unanimously modified in accordance with memorandum and as modified affirmed, without costs. Memorandum: The fourth and fifth decretal paragraphs of the order should be stricken and there should be substituted therefor a paragraph requiring Stuart A. Sheinberg to continue to maintain policies on his life «existing at the time of the decree of divorce, to name David Sheinberg as *829irrevocable beneficiary, and to furnish proof of such facts by means of a document from the life insurance company or companies issuing such policies. The record does not show any factual change in the father’s financial circumstances to warrant a reduction in the amount of insurance coverage ordered at the time of the decree on April 27, 1971. (Appeals from order of Erie Special Term in proceeding to modify divorce degree.) Present — Goldman, P. J., Del Vecchio, Moule, Cardamone and Simons, JJ.